


Exhibit 10.2


NII HOLDINGS, INC.


Performance Share Unit Agreement




THIS AGREEMENT, dated as of the [Day] day of [Month], [Year], between NII
Holdings, Inc., a Delaware corporation (the “Company”), and «First_Name»
«Last_Name» (“Participant”), is made pursuant to and subject to the provisions
of the NII Holdings, Inc. 2012 Incentive Compensation Plan and any successor
plan (the “Plan”). All terms that are used herein that are defined in the Plan
shall have the same meaning given them in the Plan.


1.    Award of Stock Units. Pursuant to the Plan, the Company, on April 30, 2013
(the “Award Date”), awarded Participant a target award (the “Target Award”) of
«Actual Grant» performance-based restricted stock units (“Performance Share
Units”). Each Performance Share Unit represents the right to receive shares of
Common Stock or a cash payment as set forth in paragraph 5 below, subject to the
terms and conditions of this Agreement and the Plan.


2.    Restrictions. Except as provided in this Agreement, the Performance Share
Units are nontransferable and are subject to a substantial risk of forfeiture.


3.    Determination of Award. The number of Performance Share Units earned by
Participant (the “Award”) shall range from 0% to 200% of the Target Award based
on the Company's performance as of the end of a three-year performance period
that runs from January 1, 2013 until December 31, 2015 (the “Performance
Period”). At the end of the Performance Period, the Compensation Committee will
determine the Award pursuant to Schedule A to this Agreement, provided that the
Participant has at all times been an employee of the Company since the Award
Date.


4.    Vesting. Subject to paragraphs 6, 7 and 8 below, Participant's interest in
the Award shall become nonforfeitable (“Vest”) on the third anniversary of the
Award Date (the “Vesting Date”).


5.    Settlement of Performance Share Units. Promptly following the Vesting
Date, which is the payment date, and in any event no later than two and one-half
months following the calendar year in which such Vesting Date occurs, the
Company shall at the discretion of the Compensation Committee of the Company
(the “Committee”) either (a) pay to the Participant a cash payment equal to the
Award multiplied by the closing price of the Company's Common Stock on the
Nasdaq Stock Market on the Vesting Date (“Fair Market Value”) or (b) issue and
deliver to the Participant the number of shares of Common Stock equal to the
Award and enter the Participant's name on the books of the Company as the
stockholder of record with respect to the shares of Common Stock delivered to
the Participant.


6.    Death, Disability or Retirement. Paragraph 4 to the contrary
notwithstanding, if Participant (i) dies or becomes permanently and totally
disabled within the meaning of section 22(e)(3) of the Internal Revenue Code
(“Disabled”), (ii) retires from employment with the Company or an Affiliate at
or after the age of 65 with at least 10 years of service prior to the Vesting
Date or any forfeiture of the Performance Share Units under paragraph 8, or
(iii) is terminated by the Company or an Affiliate without cause, then in each
case a prorated amount of the Target Award shall Vest based on Participant's
period of service during the Performance Period.






--------------------------------------------------------------------------------




7.    Change in Control. Upon a Change in Control, as defined in the Plan, the
Target Award shall Vest if (a) the Performance Share Units are not assumed,
replaced or converted to an equivalent award by the surviving entity (or
affiliate thereof) for securities tradable on an established securities market,
or (b) the Performance Share Units are amended, replaced or converted to an
equivalent award by the surviving entity (or an affiliate thereof) for
securities tradable on an established securities market and the Participant's
employment is terminated within twenty-four (24) months following the Change in
Control under circumstances that entitle the Participant to severance pursuant
to the NII Holdings, Inc. Change of Control Severance Plan or the NII Holdings,
Inc. Severance Plan or any substitutes or successors to such plans or policies
in effect immediately preceding the Change in Control.


8.    Forfeiture. All Performance Share Units that are not then Vested shall be
forfeited if Participant's employment with the Company or an Affiliate
terminates prior to the Vesting Date of such Performance Share Units in
accordance with paragraph 4 above or in the event the Administrator makes a
final determination that Participant has breached the provisions of paragraph
14.


9.    Stockholder Rights. Participant will have no rights as a stockholder with
respect to the shares of Common Stock underlying the Performance Share Units
unless and until the Performance Share Units Vest and are settled by the
issuance of such shares of Common Stock.


10.    Fractional Shares. Fractional shares of Common Stock shall not be
issuable hereunder, and when any provision hereof or the Plan may entitle
Participant to a fractional share, such fraction shall be settled in cash.


11.    Withholding Taxes. If the Company shall be required to withhold any
United States federal, state, local or foreign income, employment or other tax
in connection with the Vesting or settlement of the Award, Participant shall pay
the tax or make provisions that are satisfactory to the Company for the payment
thereof. The Participant may elect to have the Company retain from payment on
settlement of the Award the number of shares of Common Stock (based on Fair
Market Value) or cash, as applicable, equal to the amount of any required
withholding.


12.    No Right to Continued Employment. This Agreement does not confer upon
Participant any right with respect to continuance of employment by the Company,
nor shall it interfere in any way with the right of the Company to terminate
Participant's employment at any time.


13.    Change in Capital Structure. The terms of this award shall be adjusted as
the Committee determines is equitably required in the event (a) the Company
effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares, or engages in a transaction to which Code Section 422
applies, or (b) there occurs any other event which, in the judgment of the
Committee necessitates such action.


14.    Confidentiality. Participant agrees that, as a condition of receiving the
Performance Share Units, Participant shall not, unless otherwise required by
law, discuss or otherwise disclose to any person or entity any information
contained in this Award, including but not limited to the fact that Participant
received the Award and the number of Performance Share Units awarded herein.


15.    Governing Law, Personal Jurisdiction and Service. This Agreement shall be
governed by, and interpreted in accordance with the internal substantive laws of
the State of Delaware, without giving effect to the principles of conflicts of
law.  Each party hereto irrevocably submits itself to the




--------------------------------------------------------------------------------




exclusive personal jurisdiction of the Federal and State courts sitting in the
State of Delaware, and hereby waives any claims it may have as to inconvenient
forum.  Each party hereto also agrees that service of process may be achieved by
any form of mail addressed to the party to be served and requiring a signed
receipt, at the address provided in Section 15 of this Agreement or to the
address provided to the Company or its subsidiary.  


16.    Notice. Any notice or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered or mailed by
United States registered or certified mail, postage prepaid, return receipt
requested, to the following addresses:




If to the Company: NII Holdings, Inc.
1875 Explorer Street, Suite 1000
Reston, VA 20190
Attn: Gary D. Begeman, Executive Vice President,
General Counsel and Secretary




If to Participant: The personal address on file with UBS.                
                            
Any such notice shall be deemed to have been given (a) on the date of postmark,
in the case of notice by mail, or (b) on the date of delivery, if delivered in
person.


17.    Conflicts. In the event of any conflict between the provisions of the
Plan and the provisions of this Agreement, the provisions of the Plan shall
govern.


18.    Code Section 409A. This Award is intended to satisfy the short-term
deferral rule under Code Section 409A, and thus be exempt from rules applicable
to deferred compensation under that Section. This Award shall be administered
and this Agreement interpreted accordingly.


19.    Participant Bound by Plan. Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof.


20.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf as of the [Day] day of [Month], [Year], and the Participant has affixed
his signature hereto.






--------------------------------------------------------------------------------




 
 
 
NII HOLDINGS, INC.
 
 
 
 
 
 
 
                                                                  
 
 
 
Gary D. Begeman
 
 
 
Executive Vice President, General Counsel and Secretary


 
 
 
 
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
_____________________________
 
 
 
Dated:
 
 
 







